Order entered July 24, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00422-CV

                            ALAN D. GERTNER, IRA, Appellant

                                                V.

                          HQZ PARTNERS, L.P., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03044-H

                                            ORDER
       We REINSTATE this appeal.

       In an order dated June 23, 2015, the Court abated the appeal to allow the trial court to

make findings of fact and conclusions of law.          On July 20, 2015, the Court received a

supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law.

       On July 16, 2015, appellant filed with the trial court a request for additional or amended

findings of fact and conclusions of law. See TEX. R. APP. P. 298. Before the Court is appellant’s

July 17, 2015 opposed motion requesting a thirty-day extension of the abatement. The trial court

must make any additional or amended findings of fact and conclusions of law by Monday, July

27, 2015. See TEX. R. APP. P. 298. Accordingly, we GRANT appellant’s motion TO THE

EXTENT that we will abate the appeal for a period of ten days from the date of this order.
        Assuming the trial court makes additional or amended findings of fact and conclusions of

law, we ORDER Felicia Pitre, Dallas County District Clerk, to file, within TWENTY DAYS of

the date of this order, a supplemental clerk’s record containing the trial court’s additional or

amended findings of fact and conclusions of law.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Jim Jordan, Judge of the 160th Judicial District Court, Ms. Pitre,

and all counsel of record.

        We ABATE this appeal to allow the trial court to make any additional or amended

findings of fact and conclusions of law. The appeal will be reinstated in TEN DAYS from the

date of this order.

                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE